        Case 1:19-cv-00169-SPB-RAL Document 55 Filed 07/30/21 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


Joseph D. Scott,                                )
                                                )
        Plaintiff                               )        Case No. 1:19-cv-0169 (Erie)
                                                )
vs.                                             )
                                                )        HON. RICHARD A. LANZILLO
CCPM Michael R. Clark, et al.,                  )        UNITED STATES MAGISTRATE JUDGE
                                                )
        Defendants                              )
                                                )        ORDER FOR EVIDENTIARY HEARING
                                                )

        Plaintiff Joseph D. Scott (“Scott”) has filed a civil rights action under 42 U.S.C. § 1983

claiming, among other things, that the Defendants, employees of the Pennsylvania Department of

Corrections, failed to protect him when he was attacked by another inmate. See ECF No. 10, ¶¶ 11-

12. Currently pending before the Court is a motion for summary judgment filed by the remaining

defendants in this lawsuit. See ECF No. 43. Among the arguments in favor of their motion, the

Defendants contend that Scott did not exhaust his administrative remedies under the Prison Litigation

Reform Act, 42 U.S.C. § 1997e(a). This Act prohibits an inmate from bringing any action concerning

prison conditions absent exhaustion of available administrative remedies. Id.

        “Of course, exhaustion applies only when administrative remedies are ‘available.’” Shifflett v.

Korszniak, 934 F.3d 356, 365 (3d Cir. 2019). A prison’s administrative remedies are not truly available

when “the procedure ‘operates as a simple dead end—with officers unable or consistently unwilling

to provide any relief to aggrieved inmates,’ where it is ‘so opaque that it becomes, practically speaking,

incapable of use,’ or ‘when prison administrators thwart inmates from taking advantage of a grievance

process through machination, misrepresentation, or intimidation.’” Id. (quoting Ross v. Blake, 578 U.S.

1174, (2016)). Here, Scott argues that the grievance process was unavailable to him. See ECF No. 50,

p. 2.


                                                    1
        Case 1:19-cv-00169-SPB-RAL Document 55 Filed 07/30/21 Page 2 of 3



         During a status conference conducted on July 29, 2021, Scott elaborated. For example, he

asserted that he did not include the Defendants’ failure to protect him from another inmate, Stratton

Peay, in the grievance he filed after the attack because he did not know, and reasonably could not have

discovered, their involvement within the fifteen-days the grievance policy allowed for filing a

grievance. Scott also asserted that he did not file a second or supplemental grievance regarding

Defendants’ failure to protect him because he did not know he was permitted to do so, and prison

personnel made misleading statements which led him to believe he was not permitted to do so.

Further, Scott also recounted statements by a Sgt. Scalise which he claims deterred him from pursuing

a grievance.

         Upon review and further consideration, an evidentiary hearing is necessary so that the

undersigned may make a comprehensive recommendation to Court on the question whether Scott’s

administrative remedies were unavailable. See Small v. Camden County, 728 F.3d 265 (3d Cir. 2013). To

wit, an evidentiary hearing will be conducted on Wednesday, September 29, 2021, beginning at 10:00

AM. 1

         By way of further instructions:

         1.       Scott has the burden to produce evidence showing that the grievance process and

remedies were unavailable to him. See Rinaldi v. United States, 904 F.3d 257, 268 (3d Cir. 2018).

However, because the failure to exhaust administrative remedies is an affirmative defense, the

Defendants bear the ultimate burden of proof regarding that defense. Small, 728 F.3d at 271.

         2.       Both Scott and the Defendants will be permitted to present and cross-examine

witnesses and offer exhibits, all subject to the applicable procedural and evidentiary rules. The Federal

Rules of Evidence and the Federal Rules of Civil procedure apply. Scott may need to submit a motion



1The logistical details of the hearing, including whether it will be conducted in the Courtroom or via Zoom video will be
determined at a later date.

                                                           2
       Case 1:19-cv-00169-SPB-RAL Document 55 Filed 07/30/21 Page 3 of 3



for a Writ ad Testificandum. Such writs are normally employed to secure the presence of a witness

or party for a court proceeding. See, e.g., Reynolds v. Kosik, 2007 WL 675110, at *1 n.1 (M.D. Pa. Mar.

1, 2007). However, as has been done in other similar proceedings, if Scott’s witnesses are all located

in the same correctional institution as he is, an informal arrangement to have them testify may be

agreed-to by the Parties.

        3.      At least seven days before the date of the hearing, Scott shall file a list of the individuals

he intends to call as witnesses during the hearing. As to each such witness, Scott should briefly state

the subject matter of his/her anticipated testimony. At least three days prior to the hearing,

Defendants shall file and serve upon Scott their list of anticipated witness and, as to each witness,

his/her anticipated testimony.

        4.      By separate order, the Court will schedule a telephone status conference for

approximately two weeks prior to the hearing date to discuss the hearing and to resolve any logistical

or procedural questions.

        So ordered this 30th day of July, 2021.




                                                                   ______________________________
                                                                   HON. RICHARD A. LANZILLO
                                                                   United States Magistrate Judge




                                                     3
